R-493
                                OFFICE      OF

                  THE ATTORNEY                GENERAL
                              AUSTIN.    TEX&B                  :.

PRICE  DANIEL
ATTORNEYGENERAL
                                                        May 28, 1947



      Honorable George Moffett, Chairman
      State Affairs Committee
      Austin, Texas
      Dear Mr. Mofrett:                     opinion No. v-226
                                            Be:   Constitutionalityof
                                                  H. B. No. ll+and re-
                                                  quired vote for pas-
                                                  sage.
                Your letter requeetitigour opinion relatiqs to above
      oaptioned matter reada, in part, as follows:
            "The above cited Bill 1s a tar donation or remis-
            sion, which gives rise to the following questlone,
            which are respeotrullysubmitted:
                  "1. Under the provisions of the Constitution
                  of the State of Texas, what,vote would be re-
                  quired for final passage of this measure?'
                  "2. As House Bill 14 is drawn, may the ooun-
                  ties enumerated therein receive donations and
                  grants under the terms of our Constitution?"
               You attached a copy of H. B. No. 14 and we have oare-
     fully examined same. This bill is not a tax remission bill, as
     authorized in cases of great public calamity by Section 10, of
     Article VIII of the Texas Constitution (requiringa vote of two-
     thirds of each House). This bill 'isa grant of public moneys,
     as authorized in oases of public oalamity by Section 51 of Ar-
     title III of the Constitutionor Texas.
                Therefore, in answer to your first question it is our
      opinion that a majority vote in each House (a quorum being pre-
      sent) is sufficient for final passage.
     Honorable George Moffett - Page 2


               We note in the oeption the following clause:
                              grant to the San Antonio River C
                              of one-half (4) of the State ad va-
     lorem taxes collected in said oounties;" and that the Act do-
                              district one-half (&I of the Stata
                             olleoted during the next twenty years
     commencingwith September 1st. Before action is taken on this
     legislation the caption should be corrected aooordingly. In
     our opinion the clause in question should read as follows:
     Qakin a donation and grant to the San Antenio River Canal
     a&   onservancyDistrict of one-half (4) of the State ad valorem
     taxes to be collected in said counties for a period of twenty
     (20) years;".
               Inour opinion II.B. No. 14, upon corxeotion of the
     oaption as suggested above, would be a,oonstitutionaland valid
     enaotment. The Supreme Court of Texas, in Harris County Flood
     Control District va. Mann, ll& 9. W. (26) 1098, held a similar
     act valid.
               The 45th Legislature,oh. 276, p* 556, created the
     San Antonio River Canal and ConservancyDistriot and defined
     its powers and duties..-~Suohdistriot wooneistingof that part
     of the State of Texas whioh is included in the boundaries of
     Bexar County, and also ino,ludingthe natural bed and banks of
     the San Antonio River from itssouroe to its junctionwith the
     Guadalupe River", and other areas of land otherwise acquired.
     The-San Antonio River flows through the oounties of Bexar, Wil-
     son, Karnes and Goliad. (The counties mentioned in H. B. Yo. 14).
               In answer to your second question you are advised,
     that House Bill 14, as drawn, or amended as suggested above,
     only grants to said San Antonio River Canal and Conservancy
     Distriot one-half of the State ad valorem taxes oolleoted in
     said oounties during the next twenty years, and that said coun-
     ties will not receive any grant or donation by virtue of said
cr   bill.

                                SUMWARY
               H. B. Wo. 14 granting one-half of the State
          ad valorem taxes oolleeted during the next twenty
          years to the San Antonio River Canal and Conser-
          vancy District, if the caption is amended to con-
          form to the body of the bill, is aonstitutienaland,
          a majority vote of each House is guffioient for its
          passage, Section 51 0r Article III, Constitution
                  ,--




'Iionorqbls
          George Moff'ett.-Page 3

            _




     of Texas. Har,ris~Cw.t Flood Control District
     va..Mann, 140’ 5. .Wi :(2d
                              3 1098. This-bill does
     not wki$ a don&tio&to Bexar, Wilson, Barnes or
     Goliad Odunty.
                                             Yours very truly
                                        ATTORNEYGENERAL OFTEXAS



                                        By   M
                                                   W.   V. Geppert
                                                         Assistant
    WVG:IllItlO

                                    .
                                        APPROVED



                                        ATTORNEY GEmwAL